Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Robert Gallagher appeals the district court’s order dismissing his civil action for lack of subject matter jurisdiction. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Gallagher’s informal brief does not challenge the basis for the district court’s disposition, Gallagher has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We deny Galla*766gher’s motion to expedite decision and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.